Citation Nr: 1758455	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to service connection for a skin condition, including basal cell carcinoma, but excluding chloracne.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected residuals of low back injury with lumbar degenerative disc disease.  

4.  Entitlement to a disability rating in excess of 40 percent for residuals of a low back injury with lumbar degenerative disc disease ("low back disability").  

5.  Entitlement to a rating disability in excess of 20 percent for radiculopathy of the left lower extremity.

6.  Entitlement to a rating disability in excess of 20 percent for radiculopathy of the right lower extremity.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a decision review officer decision dated August 2007 and a rating decision dated April 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The procedural history in these matters is lengthy and is summarized below.  

In an August 2007 decision review officer decision, service connection for low back disability was granted, with a disability rating of 20 percent assigned and service connections for radiculopathy of the right and left lower extremities were granted, with a disability rating of 10 percent assigned to each disability.  The Veteran filed claims for increased ratings (substantively serving as a notice of disagreement) in March 2008.  A rating decision was issued in July 2008 as to the radiculopathy of the left lower extremity only.  The Veteran then submitted a notice of disagreement (NOD) in November 2008.  In a February 2009 rating decision the RO assigned a 40 percent disability rating for the low back disability and continued the 10 percent disability ratings for radiculopathy of the lower extremities.  The Veteran filed another NOD in March 2009.  In a February 2011 rating decision the RO denied the increased rating claims.  

A NOD was submitted in May 2011, which also included a claim for service connection for peripheral neuropathy.  There is a letter to the Veteran and correspondence of record that indicate the rating decisions dated March 2012 and November 2012 addressed all of the claims on appeal.  Upon review of the file, these rating decisions appear to be incomplete, indicating only that 20 percent disability ratings were assigned for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  The Veteran filed a NOD in February 2013 and a statement of the case was issued in May 2013.  

The chloracne/skin condition and basal carcinoma cancer claims were filed in September 2009.  In a February 2011 rating decision, the RO deferred the issues.  In an April 2011 rating decision the RO denied the claims.  The Veteran filed a NOD in May 2011 for both claims.  There was no subsequent statement of the case issued until years later.  The Veteran filed a NOD in February 2013 for other issues on appeal and also expressed his concern as to the status of the skin condition and basal cell carcinoma claims.  Thereafter, the RO issued a statement of the case in May 2013.  Review of the file indicates that the Veteran reported not receiving the statement of the case and that it was subsequently mailed to him in February 2014.  The Veteran filed an appeal February 2014.  In that the Veteran filed a timely NOD and then a Form VA-9, the April 2011 rating decision did not become final. 
  
The Veteran testified before the undersigned Veterans Law Judge in a May 2017 travel board hearing.  A transcript of that hearing has been associated with the file.  

The issues of entitlement for service connection for a skin condition, including basal cell carcinoma; for peripheral neuropathy of the bilateral lower extremities; and for increased ratings for low back disability and radiculopathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides, to include Agent Orange during his period of active duty. 

2.  The Veteran's chloracne is due to his exposure to herbicides.  

3.  The Veteran has met the schedular percentage requirements for TDIU and his service-connected disabilities prevented him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne are met.  38 U.S.C. §§ 1110, 1113, 1116, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  For veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C. § 1116 (2012) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (2012) and 38 C.F.R. § 3.307(d) (2017) are also satisfied.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

Chloracne

The Veteran seeks entitlement to service connection for chloracne, reporting that he has suffered with a rash on his chest since being in Vietnam and that the rash is still present.  "It never goes away."  See September 2009 Statement in Support of Claim.  He reported that while he was stationed ashore in Vietnam from 1967 to 1969 he provided security for ground clearance troops and was present during the spraying of the river banks between Vung Ta and Saigon. 

During the May 2017 hearing, he testified that he has not been diagnosed with chloracne, but that he was diagnosed with solar damage while in service.  

The record indicates diagnoses of reactive hyperplasia, telangiectasia, secondary to solar damage, and notes that the Veteran had an operation that involved excision right neck node.  See service medical record dated May 1977.  

In a September 2010 VA MES addendum to provider, it was noted that the Veteran had chloracne over 50 percent of his face and neck and a medical opinion was requested.  

In a September 2010 VA skin diseases examination the Veteran's skin condition was diagnosed as chloracne, estimating that its onset was in 1965.  It was noted that he had been diagnosed with malignant skin cancer ten years ago, had four separate skin cancer surgeries, and that the chloracne and resulting skin cancer surgeries caused his scars.  The diagnosis was stated as "cancer and chloracne status post skin cancer surgeries with residual scars."  The examiner noted that chloracne was on Veteran's face, anterior neck, upper chest, dorsal aspect of hands and forearms and that 50 percent of his face and anterior neck were affected.  

In the March 2011 VA instructions for the examination and opinion, herbicide exposure was conceded.  The instructions also indicated the following:  service treatment records showing ringworm in 1968, subcutaneous mass being removed in 1977 from his neck, multiple telangiectasis of the face and chest due to solar damage, private records showing a diagnosis of basal cell carcinoma, actinic keratosis with superficial squamous cell carcinoma, Bowen's disease solar lentigiens, DeMorgan hemangiomas, and seborrheic keratosis.  It was also noted that records from 2009 showed that lesions started six to seven years earlier and documented an extensive history of intentional sun exposure and that VA treatment records documented diagnosis of and treatment for basal cell carcinoma and tinea versicolor.  

The Veteran was afforded a VA examination in April 2011.  The examiner stated that there was no indication to support a diagnosis of chloracne.  

At the outset, the Board notes that exposure to herbicides has already been conceded based on information in the Veteran's DD-214 and military personnel records.  See April 2011 rating decision and May 2013 statement of the case.   

The Veteran was exposed to Agent Orange in service and has been diagnosed within the appeal period with chloracne.  Chloracne is an enumerated disease subject to service connection.  The September 2010 VA examiner noted that the Veteran had chloracne over 50 percent of his face and neck and estimated that its onset was in 1965.  The Board finds this credible and highly probative.  The April 2011 VA examiner did opine that there was nothing to indicate a diagnosis of chloracne.  However, this examiner failed to consider the September 2010 VA skin examination.  Therefore, the Board does not find that opinion to be competent and credible, but places little probative value on it.  Here, service connection is warranted in that the Veteran's chloracne as presumptively related to his herbicide exposure during service.   

TDIU

The Veteran filed a claim for increased disability ratings in March 2008.  He filed a timely appeal to the rating decisions that denied his claims.  

The Veteran filed a claim for TDIU in December 2015, which was denied in a March 2016 rating decision.  The Veteran did not file a formal appeal to this rating decision, but filed another VA 21-8940 in November 2016.  

During the May 2017 hearing the Veteran and his wife provided material testimony regarding the Veteran's inability to obtain and sustain substantially gainful employment due to his service-connected disabilities.  The undersigned Veterans Law Judge found the TDIU claim to be part of the Veteran's increased rating claims and therefore is considered on appeal.  See May 2017 Hearing Transcript.  

The Veteran's service-connected disabilities include: residuals of low back injury with lumbar degenerative disc disease, rated at 40 percent, bilateral hearing loss, rated at 40 percent, post-traumatic stress disorder rated at 30 percent, radiculopathy of right lower extremity rated at 20 percent, radiculopathy of left lower extremity rated at 20 percent, tinnitus rated at 10 percent, scar, right side of neck, residual biopsy rated at 0 percent, scar, left hand, residual laceration rated at 0 percent.  His combined rating is 90 percent.  

The Veteran has provided competent evidence to show that his former full-time employment as a commercial driver license examiner required hours of remaining in a seated position driving school buses, dump trucks and tractor trailers and how the pain associated with his service-connected low back injury and his service-connected radiculopathy impacted his ability to perform his work duties.  

The Veteran meets schedular requirements for a TDIU, is service connected for many disabilities, including low back disability and radiculopathy, and has provided competent, credible, and probative evidence that illustrates these service-connected disabilities render him unable to obtain and retain substantially gainful employment.  A TDIU is warranted.



ORDER

Service connection for chloracne is granted.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Board's review of the record reveals that further development is warranted prior to the adjudication of the claims for increased ratings for low back disability with radiculopathy of the bilateral lower extremities, and the claims for service connection for skin condition (to exclude chloracne), skin cancer, and peripheral neuropathy.

Low back disability and radiculopathy of the bilateral lower extremities 

The last VA examination the Veteran had for his low back disability and for his radiculopathy of the lower extremities was in March 2015.  The record indicates a worsening of symptoms since the last examination. 

In his notice of disagreement submitted February 2017 he stated "pain getting worse."  During the May 2017 hearing, he testified that in order to be able to walk and manage his pain he gets a shot in his back every three months to kill the nerves in his legs and lower back.  He testified that he uses a TENS unit that VA prescribed and that he takes 800 milligrams of gabapentin a day so that he can sleep.  He stated that he rates the pain as a 10 and it is his understanding that the pain will just get worse.  

As such, the evidence indicates that the disabilities have increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected low back disability and service-connected radiculopathy disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Skin Condition (including basal cell carcinoma, but excluding chloracne)

When the Veteran first filed for service connection for skin condition and basal cell carcinoma he listed them on the same form.  A review of the record highlights the lack of clarity with respect to the different symptoms, diagnoses, and claimed causes.

First, for the skin condition claim, the Veteran filed for chloracne of the chest, variously diagnosed, and then made reference to a rash on his chest that he reported first manifested in service.  It is not clear as to whether the Veteran's intention was to request service connection for chloracne only, or whether his intention was to request service connection for any and all skin conditions diagnosed.  

Next, with the skin cancer claim the Veteran first filed for solar damage, basal cell carcinoma, arms, chest, legs, and neck variously diagnosed.  He then stated that solar damage is listed in his military records as he was treated for the growth that was removed from his neck.  

During the appeal period the Veteran has been diagnosed with basal cell carcinoma.  In October 2008 (just outside the appeal period) he was diagnosed with actinic keratosis with superficial squamous cell carcinoma.  In May 1977, while in service, he was diagnosed with telangiectasia, secondary to solar damage, face, and chest.

There is a medical opinion of record, but it is inadequate.  In April 2011 a VA examiner opined that the Veteran's skin cancer is not related to service.  The rationale provided was inadequate because it did not account for the Veteran's in-service sun exposure and the wording of the rationale actually appeared to support a conclusion that his cancer is related to service.

VA medical treatment records dated July 2009 to March 2011 indicate additional skin conditions and cancer diagnoses such as Bowen's disease solar lentigines, DeMorgan hemangiomas, and seborrheic keratosis.  Mention is also made that records from 2009 document an extensive history of intentional sun exposure and that lesions appeared around 2002.  In a September 2010 VA Skin Diseases examination it was noted that the Veteran had been diagnosed with malignant skin cancer diagnosed ten years prior and has had four separate skin cancer surgeries.  

For all these reasons VA examinations are needed to determine what if any additional skin conditions the Veteran has as well as the etiology of his skin cancer/basal cell carcinoma.  

Peripheral Neuropathy

It is not clear as to whether the Veteran has a current diagnosis of peripheral neuropathy, and if he does, whether his claimed peripheral neuropathy is a separate and distinct disability from his service-connected radiculopathy of the lower extremities. 

During the May 2017 hearing, the Veteran testified that a VA examiner diagnosed him with peripheral neuropathy and opined that it was secondary to his low back disability, not exposure to Agent Orange.

Most of the VA medical treatment records of evidence illustrate that there is no diagnosis of peripheral neuropathy.  However, in a January 2009 VA examination the Veteran was diagnosed with lumbar spine IVDS with most likely peripheral nerve involved as the sciatic nerve.  A November 2009 VA medical note indicates neuropathic changes of the bilateral limbs and an April 2013 VA medical treatment noted indicates "motor peripheral neuropathy in nondiabetic."  

There are statements of record from the Veteran that illustrate the complications in distinguishing the symptoms between his service-connected disabilities and his claimed peripheral neuropathy.

In his NOD filed February 2013, he argued that he warrants higher disability ratings as his symptoms are getting worse, describing the constant pain that shoots down his legs, ankles and feet, attributing that to his radiculopathy.  He then described going in for injections in his lower back to kill the pain and how his doctor told him that the pain in his legs and feet are from peripheral neuropathy.

During the May 2017 hearing, he testified that he can differentiate between peripheral neuropathy and radiculopathy saying his peripheral neuropathy gives him sharp, shooting pains down the inside of his thigh, down his calf, all the way to his ankle and the other pains are just there all the time. 

For these reasons, a VA examination is required in order to confirm a current diagnosis as well as the etiology of his claimed peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a low back injury, bilateral radiculopathy of the lower extremities, any skin condition, basal cell carcinoma, and peripheral neuropathy-specifically including VA or private treatment records documenting the injections to the Veteran's spine and documenting his exposure to the sun.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records. 
	
2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his low back disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected low back disability.

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his radiculopathy of each lower extremity.  

The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected radiculopathy of the bilateral lower extremities.  

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his peripheral neuropathy.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination of the Veteran. 

If the Veteran is diagnosed with peripheral neuropathy, the examiner is asked to do the following:

Provide an opinion as to whether the Veteran's peripheral neuropathy is a symptom of his service-connected low back disability with radiculopathy of the bilateral lower extremities or whether it is a distinct disability. 

If it is determined that the peripheral neuropathy is a distinct disability, the examiner should determine if it is at least as likely as not (50 percent or greater probability) that the peripheral neuropathy had its onset in service or is otherwise related to active service to include exposure to Agent Orange; or was caused or permanently aggravated by his service-connected low back disability with radiculopathy.  

If possible, the examiner is asked to determine which symptoms in the lower extremities are attributable to the Veteran's service-connected radiculopathy of the bilateral lower extremities or his claimed peripheral neuropathy of the bilateral extremities.  

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

5.  Schedule the Veteran for an appropriate VA examination for an examination to ascertain the nature and likely etiology of his claimed skin condition/skin cancer, to exclude chloracne.  The Veteran's entire VA record must be reviewed by the examiner in conjunction with the examination.

The examiner should be directed to elicit a complete history from the Veteran,. 

Based on examination of the Veteran and review of the record, the examiner must provide opinions that respond to the following:

(a) The examiner must identify each skin condition (except chloracne) found at any time during the appeal period.

(b) Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the skin condition, including skin cancer, is related to any disease or injury in service, including exposure to Agent Orange and sun exposure.   

The examiner is asked to provide a complete a rationale for all opinions offered.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

6.  After completion of the above, and any other development deemed necessary the AOJ should review the expanded record and determine if the claims can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


